COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Karen A. Duddlesten, Kathy L. Young, and Kelly E. Kelsey as
                           Co-Trustees of the Wayne B. Duddlesten Martial Deduction Trust

Appellate case number:     01-18-00561-CV

Trial court case number: 396,993-401

Trial court:               Probate Court No. 3 of Harris County

        Relators, Co-Trustees of the Wayne B. Duddlesten Marital Deduction Trust, have filed a
petition for writ of mandamus challenging the trial court’s order denying their plea to the
jurisdiction. The Court requests that the real parties in interest respond to the petition for writ of
mandamus. It is ordered that the response of any interested party shall be due no later than 20 days
from the date of this order
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: June 27, 2018